

117 S2389 IS: Zero Food Waste Act
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2389IN THE SENATE OF THE UNITED STATESJuly 20, 2021Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to provide grants to reduce the quantity of food waste, and for other purposes.1.Short titleThis Act may be cited as the Zero Food Waste Act.2.Food waste reduction grants(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Eligible entityThe term eligible entity means—(A)a State, a local government, a territorial government, or a Tribal government;(B)a nonprofit organization; and(C)a partnership of 2 or more of any of the entities described in subparagraphs (A) and (B).(3)Food wasteThe term food waste means any uneaten food and inedible parts of food.(4)Food waste reduction activityThe term food waste reduction activity means any method or activity that reduces the quantity of food waste disposed of in landfills or incinerated, including through prevention, rescue, upcycling, and recycling.(5)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code. (6)PreventThe term prevent means to forestall the generation of food waste.(7)RecycleThe term recycle means to reuse food waste as a feedstock for a nonfood product.(8)RescueThe term rescue means to redirect surplus food for consumption.(9)Source separated organics(A)In generalThe term source separated organics means organic waste that is separated from other waste by the waste generator.(B)InclusionThe term source separated organics includes materials that are certified to meet ASTM standard D6400 or D6868.(C)ExclusionThe term source separated organics does not include mixed solid waste.(10)UpcycleThe term upcycle means to make new food from ingredients that otherwise would become food waste.(b)Program(1)EstablishmentThe Administrator shall establish and carry out a program to award competitive grants in accordance with paragraph (3).(2)PurposeThe purpose of the program established under paragraph (1) is to help reduce the quantity of food waste by 50 percent by 2030, relative to that quantity in 2010.(3)Grants(A)Study on food waste generation and food waste management planningUnder the program established under paragraph (1), the Administrator may award a grant to an eligible entity, excluding any eligible entity that is a nonprofit organization—(i)to study—(I)the generation of food waste in the State or area in which the eligible entity is located or otherwise serves; and(II)policies and programs that significantly reduce the quantity of food waste, including policies and programs to carry out food waste reduction activities; and(ii)to develop a plan under which the eligible entity will carry out at least 1 food waste reduction activity, prioritizing prevention to the extent practicable.(B)Food waste data and reportsUnder the program established under paragraph (1), the Administrator may award a grant to an eligible entity, excluding any eligible entity that is a nonprofit organization—(i)to collect data on the quantity of food waste generated in the State or area in which the eligible entity is located or otherwise serves; and(ii)to publish, on any publicly available website (which may include the website of a nongovernmental organization), a monthly or quarterly report on the data collected under clause (i).(C)Food waste reduction projectsUnder the program established under paragraph (1), the Administrator may award a grant to an eligible entity—(i)(I)to carry out or otherwise support a food waste reduction activity;(II)to implement a differential pricing policy on the disposal of food waste—(aa)to disincentivize disposing of food waste by incineration or deposit in a landfill; and(bb)to incentivize carrying out food waste reduction activities;(III)to pay for or provide technical assistance to carry out a food waste reduction activity;(IV)to implement restrictions on disposing of food waste by incineration or deposit in a landfill;(V)to implement food waste reduction activity requirements;(VI)to implement demand-stimulating policies for recycling end-markets; or(VII)to carry out any other activity the Administrator determines will reduce the quantity of food waste in the applicable area; and(ii)to collect data and publish reports as described in subparagraph (B).(c)Applications(1)In generalTo apply for a grant under this section, an eligible entity shall submit to the Administrator an application at such time and in such form as the Administrator may require, which shall demonstrate how the eligible entity will use the grant in accordance with subsection (b)(3).(2)Nonprofit organizationsIn the case of an application under paragraph (1) from an eligible entity that is a nonprofit organization, the application shall include—(A)a letter of support for the proposed use of the grant from—(i)the relevant local government, territorial government, Tribal government, or State; or(ii)another nonprofit organization that—(I)has a demonstrated history of undertaking work in the geographic region where the proposed use of the grant is to take place, as determined by the Administrator; and(II)would not be involved in the proposed use of the grant; and(B)any other information the Administrator may require.(3)PrioritizationIn awarding grants under this section, the Administrator shall—(A)seek to award grants for use in diverse locations and for diverse uses; and(B)prioritize awarding grants to—(i)any eligible entity, excluding any eligible entity that is a nonprofit organization, that—(I)implements a program to carry out food waste reduction activities; or(II)has a demonstrated need, as determined by the Administrator, for additional investment in infrastructure or other resources to be able to implement a program to carry out food waste reduction activities; or(ii)an eligible entity that will use the grant in accordance with subsection (b)(3)(C)(i) in a community of color, low-income community, or Tribal community that has been disproportionately affected by adverse human health or environmental effects.(4)Anaerobic digestion projectsWith respect to any grant awarded under subsection (b)(3)(C) to carry out an anaerobic digestion project, the Administrator shall—(A)require the applicant to submit to the Administrator a plan for end-product recycling that, in accordance with guidelines the Administrator shall establish—(i)provides for the use of the material resulting from the project as a soil amendment; and(ii)ensures that the use of the material resulting from the project does not create an environmental hazard; and(B)require the eligible entity that is carrying out the project—(i)to limit its use of animal waste to not more than 20 percent of the total feedstock of the project; and(ii)to only use source separated organics as the portion of the total feedstock that is not animal waste.(d)Reporting(1)Effect of use of grantEach eligible entity that receives a grant under this section shall submit to the Administrator a report, at such time and in such form as the Administrator may require, on the results of the use of the grant, which shall include any relevant data requested by the Administrator for purposes of tracking the effectiveness of the program established under subsection (b)(1).(2)Annual reportThe Administrator shall submit to Congress and make publicly available on the website of the Environmental Protection Agency an annual report describing—(A)the effectiveness of the program established under subsection (b)(1) in reducing the quantity of food waste by 50 percent by 2030, relative to that quantity in 2010, including information on the progress of that reduction; and(B)the means by which the Administrator is promoting learning among grantees and other stakeholders to better achieve results.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $650,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.